  Case 16-13094        Doc 56 Filed 07/17/20 Entered 07/17/20 13:42:05            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                        )            BK No.:     16-13094
JOHN & REBECCA HEVER                          )
                                              )            Chapter: 13
                                              )
                                                           Honorable A. Benjamin Goldgar
                                              )
                                              )            Lake County
              Debtor(s)                       )

                         ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

  Debtors' Motion to Incur Debt is Granted.

   It is hereby ORDERED that:

   1) The Debtors are granted leave to obtain financing in the amount of up to $28,933.92, with
financing of an annual percentage rate of up to 14.75%, with monthly payments of up to $402.00 per
month for a 2017 Hyundai Sonata or similar vehicle.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: July 17, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
